
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EXECUTION COPY


COMMON STOCK PURCHASE AGREEMENT


        COMMON STOCK PURCHASE AGREEMENT (the "Agreement"), dated as of May 22,
2002, by and between A.D.A.M.,  INC., a Georgia corporation (the "Company"), and
FUSION CAPITAL FUND II, LLC, an Illinois limited liability company (the
"Buyer"). Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.

WHEREAS:

        Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, up to twelve Million Dollars ($12,000,000) of the Company's common
stock, par value $0.01 per share (the "Common Stock"). The shares of Common
Stock to be purchased hereunder are referred to herein as the "Purchase Shares."

        NOW THEREFORE, the Company and the Buyer hereby agree as follows:

1.    PURCHASE OF COMMON STOCK.

        Subject to the terms and conditions set forth in Sections 6, 7 and 9
below, the Company hereby agrees to sell to the Buyer, and the Buyer hereby
agrees to purchase from the Company, shares of Common Stock as follows:

        (a)    Commencement of Purchases of Common Stock.    The purchase and
sale of Common Stock hereunder shall commence (the "Commencement") within five
(5) Trading Days following the date of satisfaction (or waiver) of the
conditions to the Commencement set forth in Sections 6 and 7 below (or such
later date as is mutually agreed to by the Company and Buyer) (the date of such
Commencement, the "Commencement Date").

        (b)    Buyer's Purchase Rights and Obligations.    Subject to the
Company's right to suspend purchases under Section 1(d)(ii) hereof, the Buyer
shall purchase shares of Common Stock on each Trading Day during each Monthly
Period equal to the Daily Base Amount at the Purchase Price. Within one
(1) Trading Day of receipt of Purchase Shares, the Buyer shall pay to the
Company an amount equal to the Purchase Amount with respect to such Purchase
Shares as full payment for the purchase of the Purchase Shares so received. The
Company shall not issue any fraction of a share of Common Stock upon any
purchase. All shares of Common Stock (including fractions thereof) issuable upon
a purchase under this Agreement shall be aggregated for purposes of determining
whether the purchase would result in the issuance of a fraction of a share of
Common Stock. If, after the aforementioned aggregation, the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America by check or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Trading Day, the same shall instead be due on the next succeeding
day which is a Trading Day.

        (c)    Company's Right to Decrease or Increase the Daily Base
Amount.    

        (i)    Company's Right to Decrease the Daily Base Amount.    The Company
shall always have the right at any time to decrease the amount of the Daily Base
Amount by delivering written notice (a "Daily Base Amount Decrease Notice") to
the Buyer which notice shall specify the new Daily Base Amount. The decrease in
the Daily Base Amount shall become effective one Trading Day after receipt by
the Buyer of the Daily Base Amount Decrease Notice. Any purchases by the Buyer
which have a Purchase Date on or prior to the first (1st) Trading Day after
receipt by the Buyer of

--------------------------------------------------------------------------------

a Daily Base Amount Decrease Notice must be honored by the Company as otherwise
provided herein. The decrease in the Daily Base Amount shall remain in effect
until the Company delivers to the Buyer a Daily Base Amount Increase Notice (as
defined below).

        (ii)    Company's Right to Increase the Daily Base Amount.    The
Company shall always have the right at any time to increase the amount of the
Daily Base Amount up to the Original Daily Base Amount by delivering written
notice to the Buyer stating the new amount of the Daily Base Amount (a "Daily
Base Amount Increase Notice"). If the Closing Sale Price of the Common Stock on
each of the five (5) consecutive Trading Days immediately prior to a Daily Base
Amount Increase Notice is at least $7.00, the Company shall have the right to
deliver a Daily Base Amount Increase Notice which increases the amount of the
Daily Base Amount to any amount above the Original Daily Base Amount. A Daily
Base Amount Increase Notice shall be effective ten (10) Trading Days after
receipt by the Buyer. Such increase in the amount of the Daily Base Amount shall
continue in effect until the delivery to the Buyer of a Daily Base Amount
Decrease Notice. Notwithstanding anything to the contrary, if the Daily Base
Amount then in effect or proposed to be in effect is greater than the Original
Daily Base Amount and the Sale Price of the Common Stock during any Trading Day
is less than $7.00, the amount of the Daily Base Amount shall be the Original
Daily Base Amount or such lesser amount as specified by the Company in a Daily
Base Amount Decrease Notice and any of the Buyer's obligations to purchase
shares of Common Stock in excess of the Original Daily Base Amount shall be
terminated. Thereafter, the Company shall again have the right to increase the
amount of the Daily Base Amount to any amount above the Original Daily Base
Amount only if the Closing Sale Price of the Common Stock is at least $7.00 on
each of five (5) consecutive Trading Days.

        (d)    Limitations on Purchases.    

        (i)    Limitation on Beneficial Ownership.    The Company shall not
effect any sale under this Agreement and the Buyer shall not have the right to
purchase shares of Common Stock under this Agreement to the extent that after
giving effect to such purchase the Buyer together with its affiliates would
beneficially own in excess of 4.9% of the outstanding shares of the Common Stock
following such purchase. For purposes hereof, the number of shares of Common
Stock beneficially owned by the Buyer and its affiliates or acquired by the
Buyer and its affiliates, as the case may be, shall include the number of shares
of Common Stock issuable in connection with a purchase under this Agreement with
respect to which the determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (1) a purchase of the
remaining Available Amount which has not been submitted for purchase, and
(2) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company (including, without limitation, any warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Buyer and its affiliates. If the 4.9%
limitation is ever reached the Company shall have the option to increase such
limitation to 9.9% by delivery of written notice to the Buyer. Thereafter, if
the 9.9% limitation is ever reached this shall not effect or limit the Buyer's
obligation to purchase the Daily Base Amount as otherwise provided in this
Agreement. For purposes of this Section, in determining the number of
outstanding shares of Common Stock, the Buyer may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other written communication by the
Company or its Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the reasonable written or oral request of the Buyer, the
Company shall promptly confirm orally and in writing to the Buyer the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to any purchases
under this Agreement by the Buyer since the date as of which such number of
outstanding shares of Common Stock was reported. Except as otherwise set forth
herein, for

2

--------------------------------------------------------------------------------

purposes of this Section 1(d)(i), beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended.

        (ii)    Company's Right to Suspend Purchases.    The Company may, at any
time, give written notice (a "Purchase Suspension Notice") to the Buyer
suspending purchases of Purchase Shares by the Buyer under this Agreement. The
Purchase Suspension Notice shall be effective only for purchases that have a
Purchase Date later than one (1) Trading Day after receipt of the Purchase
Suspension Notice by the Buyer. Any purchase by the Buyer that has a Purchase
Date on or prior to the first (1st) Trading Day after receipt by the Buyer of a
Purchase Suspension Notice from the Company must be honored by the Company as
otherwise provided herein. Such purchase suspension shall continue in effect
until a revocation in writing by the Company, at its sole discretion. So long as
a Purchase Suspension Notice is in effect, the Buyer shall not be obligated to
purchase any Purchase Shares from the Company under Section 1 of this Agreement.

        (iii)    Purchase Price Floor.    The Buyer shall not have the right or
the obligation to purchase any Purchase Shares under this Agreement in the event
that the Purchase Price for any purchases of Purchase Shares would be less than
the Floor Price.

        (e)    Records of Purchases.    The Buyer and the Company shall each
maintain records showing the remaining Available Amount at any give time and the
dates and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Buyer and the Company.

        (f)    Taxes.    The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Buyer made under of this Agreement.

        (g)    Compliance with Principal Market Rules.    The Purchase Price for
any purchases of Purchase Shares under this Agreement shall not be less than the
Floor Price. The Floor Price is $1.70 which is the greater of: (x) the Market
Price and (y) the book value per share of Common Stock as of May 1, 2002.
"Market Price" shall mean $1.70, the Closing Sale Price of the Common Stock on
the Trading Day immediately preceding the date of this Agreement. The Company
shall not be required or permitted to issue any shares of Common Stock under
this Agreement if such issuance would breach the Company's obligations under the
rules or regulations of the Principal Market.

2.    BUYER'S REPRESENTATIONS AND WARRANTIES.

        The Buyer represents and warrants to the Company that as of the date
hereof and as of the Commencement Date:

        (a)    Investment Purpose.    The Buyer is entering into this Agreement
and acquiring the Commitment Shares, (as defined in Section 4(f) hereof) (this
Agreement and the Commitment Shares are collectively referred to herein as the
"Securities"), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof; provided however, by making the representations herein, the Buyer does
not agree to hold any of the Securities for any minimum or other specific term.

        (b)    Accredited Investor Status.    The Buyer is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D.

        (c)    Reliance on Exemptions.    The Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

3

--------------------------------------------------------------------------------


        (d)    Information.    The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof). The Buyer understands that its investment in
the Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer's right to rely on the Company's representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

        (e)    No Governmental Review.    The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

        (f)    Transfer or Resale.    The Buyer understands that except as
provided in the Registration Rights Agreement (as defined in Section 6(a)
hereof): (i) the Securities have not been and are not being registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder or (B) an
exemption exists permitting such Securities to be sold, assigned or transferred
without such registration; (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

        (g)    Validity; Enforcement.    This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Buyer and is a valid
and binding agreement of the Buyer enforceable against the Buyer in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

        (h)    Residency.    The Buyer is a resident of the State of Illinois.

        (i)    No Prior Short Selling.    The Buyer represents and warrants to
the Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, associates, representatives or affiliates engaged in or
effected, in any manner whatsoever, directly or indirectly, any (i) "short sale"
(as such term is defined in Rule 3b-3 of the 1934 Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.

3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        The Company represents and warrants to the Buyer that as of the date
hereof and as of the Commencement Date:

        (a)    Organization and Qualification.    The Company and its
"Subsidiaries" (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns 50% or more of

4

--------------------------------------------------------------------------------


the voting stock or capital stock or other similar equity interests) are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authority to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on any
of: (i) the business, properties, assets, operations, results of operations or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, or (ii) the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined in Section 3(b) hereof).
The Company has no Subsidiaries except as set forth on Schedule 3(a).

        (b)    Authorization; Enforcement; Validity.    (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement (as defined
in Section 6(a) hereof) and each of the other agreements entered into by the
parties on the Commencement Date and attached hereto as exhibits to this
Agreement (collectively, the "Transaction Documents"), and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company's Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its shareholders, (iii) this Agreement has been, and each other Transaction
Document shall be on the Commencement Date, duly executed and delivered by the
Company and (iv) this Agreement constitutes, and each other Transaction Document
upon its execution on behalf of the Company, shall constitute, the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies. The Board of Directors of the
Company has approved the resolution (the "Signing Resolutions") set forth as
Exhibit D-1 attached hereto to authorize this Agreement and the transactions
contemplated hereby. The Signing Resolutions are valid, in full force and effect
and have not been modified or supplement in any respect other than by the
resolutions set forth in Exhibit D-2 attached hereto regarding the registration
statement referred to in Section 4 hereof. The Company has delivered to the
Buyer a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. No other approvals or consents of the Company's Board of Directors
and/or shareholders is necessary under applicable laws and the Company's
Articles of Incorporation and/or Bylaws to authorize the execution and delivery
of this Agreement or any of the transactions contemplated hereby, including, but
not limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares

        (c)    Capitalization.    As of the date hereof, the authorized capital
stock of the Company consists of (i) 20,000,000 shares of Common Stock, of which
as of the date hereof, 7,564,284 shares are issued and outstanding, none are
held as treasury shares, 6,000,000 shares are reserved for issuance pursuant to
the Company's stock option plans of which only approximately 2,166,949 shares
remain available and 85,000 shares are issuable and reserved for issuance
pursuant to securities (other than stock options issued pursuant to the
Company's stock option plans) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (ii) 10,000,000 shares of Preferred Stock, with
no par value, of which as of the date hereof, no shares are issued and
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as disclosed in
Schedule 3(c), (i) no shares of the Company's capital stock are subject to
preemptive rights or any

5

--------------------------------------------------------------------------------


other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Buyer true and
correct copies of the Company's Articles of Incorporation, as amended and as in
effect on the date hereof (the "Articles of Incorporation"), and the Company's
By-laws, as amended and as in effect on the date hereof (the "By-laws"), and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

        (d)    Issuance of Securities.    The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
1,352,100 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement. Upon issuance and payment therefore
in accordance with the terms and conditions of this Agreement, the Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.

        (e)    No Conflicts.    Except as disclosed in Schedule 3(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares) will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults and violations under clause (ii), which could not reasonably
be expected to result in a Material Adverse Effect. Except as disclosed in
Schedule 3(e), neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Articles of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or By-laws or their organizational charter or by-laws,
respectively. Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not

6

--------------------------------------------------------------------------------


reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance, regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the 1933 Act or applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as disclosed in Schedule 3(e), all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence shall be obtained or
effected on or prior to the Commencement Date. Except as listed in
Schedule 3(e), since January 1, 2001, the Company has not received nor delivered
any notices or correspondence from or to the Principal Market. The Principal
Market has not commenced any delisting proceedings against the Company.

        (f)    SEC Documents; Financial Statements.    Except as disclosed in
Schedule 3(f), since January 1, 2001, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the "1934 Act") (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the "SEC Documents"). As of their respective dates (except as
they have been correctly amended), the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as listed in
Schedule 3(f), the Company has received no notices or correspondence from the
SEC since January 1, 2001. The SEC has not commenced any enforcement proceedings
against the Company or any of its subsidiaries.

        (g)    Absence of Certain Changes.    Except as disclosed in
Schedule 3(g), since December 31, 2001, there has been no material adverse
change in the business, properties, operations, financial condition or results
of operations of the Company or its Subsidiaries. The Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings. The Company is financially
solvent and is generally able to pay its debts as they become due.

        (h)    Absence of Litigation.    There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the

7

--------------------------------------------------------------------------------

Common Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, is set forth in Schedule 3(h).

        (i)    Acknowledgment Regarding Buyer's Status.    The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm's
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the Buyer
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer's
purchase of the Securities. The Company further represents to the Buyer that the
Company's decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

        (j)    No General Solicitation.    Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

        (k)    Dilutive Effect.    The Company understands and acknowledges that
the number of Purchase Shares purchasable under this Agreement is not fixed and
will vary depending on the Purchase Price at which such shares are purchased.
The Company further acknowledges that its obligation to issue Purchase Shares
under this Agreement in accordance with the terms and conditions hereof is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company.

        (l)    Intellectual Property Rights.    The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 3(l), none of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(l), there is no claim, action or proceeding being made or brought
against, or to the Company's knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

        (m)    Environmental Laws.    The Company and its Subsidiaries (i) are
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"), (ii) have received all permits, licenses or
other approvals

8

--------------------------------------------------------------------------------


required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        (n)    Title.    The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(n) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries. Any real property and facilities held under lease by the
Company and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

        (o)    Insurance.    The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

        (p)    Regulatory Permits.    The Company and its Subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

        (q)    Tax Status.    The Company and each of its Subsidiaries has made
or filed all federal and state income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

        (r)    Transactions With Affiliates.    Except as set forth on
Schedule 3(r) and other than the grant or exercise of stock options disclosed on
Schedule 3(c), none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has
an interest or is an officer, director, trustee or partner.

9

--------------------------------------------------------------------------------

        (s)    Application of Takeover Protections.    The Company and its board
of directors have taken or will take prior to the Commencement Date all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities.

        (t)    Foreign Corrupt Practices.    Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

4.    COVENANTS.

        (a)    Filing of Registration Statement.    The Company shall on or
before May 31, 2002, file a new registration statement covering the sale of the
Commitment Shares and at least 1,352,100 Purchase Shares. The Buyer and its
counsel shall have a reasonable opportunity to review and comment upon such
registration statement or amendment to such registration statement and any
related prospectus prior to its filing with the SEC. Buyer shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use its best efforts to have such registration statement or
amendment declared effective by the SEC at the earliest possible date.

        (b)    Blue Sky.    The Company shall, on or before the Commencement
Date, take such action, if any, as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Commitment
Shares and the Purchase Shares for sale to the Buyer pursuant to this Agreement
under applicable securities or "Blue Sky" laws of the states of the United
States, and shall provide evidence of any such action so taken to the Buyer on
or prior to the Commencement Date. The Company shall make all filings and
reports relating to the offer and sale of the Commitment Shares and the Purchase
Shares required under applicable securities or "Blue Sky" laws of the states of
the United States prior to the Commencement Date.

        (c)    No Variable Priced Financing.    Other than pursuant to this
Agreement, the Company agrees that beginning on the date of this Agreement and
ending on the date of termination of this Agreement (as provided in
Section 11(k) hereof), neither the Company nor any of its Subsidiaries shall,
without the prior written consent of the Buyer, contract for any equity
financing (including any debt financing with an equity component) or issue any
equity securities of the Company or any Subsidiary or securities convertible or
exchangeable into or for equity securities of the Company or any Subsidiary
(including debt securities with an equity component) which, in any case (i) are
convertible into or exchangeable for an indeterminate number of shares of common
stock, (ii) are convertible into or exchangeable for Common Stock at a price
which varies with the market price of the Common Stock, (iii) directly or
indirectly provide for any "re-set" or adjustment of the purchase price,
conversion rate or exercise price after the issuance of the security, or
(iv) contain any "make-whole" provision based upon, directly or indirectly, the
market price of the Common Stock after the issuance of the security, in each
case, other than reasonable and customary anti-dilution adjustments for issuance
of shares of Common Stock at a price which is below the market price of the
Common Stock.

        (d)    Listing.    The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares upon each national securities
exchange and automated quotation system, if any,

10

--------------------------------------------------------------------------------


upon which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of all such securities from time to time issuable
under the terms of the Transaction Documents. The Company shall maintain the
Common Stock's authorization for quotation on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action that would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall promptly, and in no event later than
the following Trading Day, provide to the Buyer copies of any notices it
receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on such automated quotation system or securities
exchange. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.

        (e)    Limitation on Short Sales and Hedging Transactions.    The Buyer
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

        (f)    Issuance of Commitment Shares; Limitation on Sales of Commitment
Shares.    Immediately upon the execution of this Agreement, the Company shall
issue to the Buyer 160,000 shares of Common Stock (the "Commitment Shares"). The
Commitment Shares shall be issued in certificated form and (subject to Section 5
hereof) shall bear the following restrictive legend:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT."

        The Buyer agrees that the Buyer shall not transfer or sell the
Commitment Shares until the earlier of 240 Trading Days (12 Monthly Periods)
from the date hereof or date on which this Agreement has been terminated,
provided, however, that such restrictions shall not apply: (i) in connection
with any transfers to or among affiliates (as defined in the 1934 Act), (ii) in
connection with any pledge in connection with a bona fide loan or margin
account, or (iii) if an Event of Default has occurred, or any event which, after
notice and/or lapse of time, would become an Event of Default, including any
failure by the Company to timely issue Purchase Shares under this Agreement.
Notwithstanding the forgoing, the Buyer may transfer Commitment Shares to a
third party in order to settle a sale made by the Buyer where the Buyer
reasonably expects the Company to deliver Purchase Shares to the Buyer under
this Agreement so long as the Buyer maintains ownership of the same overall
number of shares of Common Stock by "replacing" the Commitment Shares so
transferred with Purchase Shares when the Purchase Shares are actually issued by
the Company to the Buyer.

        (g)    Due Diligence.    The Buyer shall have the right, from time to
time as the Buyer may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall reasonably cooperate with the Buyer in connection
with any reasonable request by the Buyer related to the Buyer's due diligence of
the Company. Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information of the other party for any purpose other

11

--------------------------------------------------------------------------------


than in connection with, or in furtherance of, the transactions contemplated
hereby. Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

5.    TRANSFER AGENT INSTRUCTIONS.

        Immediately upon the execution of this Agreement, the Company shall
deliver to the Transfer Agent a letter in the form as set forth as Exhibit F
attached hereto with respect to the issuance of the Commitment Shares. On the
Commencement Date, the Company shall cause any restrictive legend on the
Commitment Shares to be removed and all of the Purchase Shares to be issued
under this Agreement shall be issued without any restrictive legend. The Company
shall issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Purchase Shares in the name of the Buyer for the
Purchase Shares (the "Irrevocable Transfer Agent Instructions"). The Company
warrants to the Buyer that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement subject to the provisions of
Section 4(f) in the case of the Commitment Shares.

6.    CONDITIONS TO THE COMPANY'S OBLIGATION TO COMMENCE SALES OF SHARES OF
COMMON STOCK.

        The obligation of the Company hereunder to commence sales of the
Purchase Shares is subject to the satisfaction of each of the following
conditions on or before the Commencement Date (the date that sales begin) and
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred; provided that these conditions are for the Company's sole benefit and
may be waived by the Company at any time in its sole discretion by providing the
Buyer with prior written notice thereof:

        (a)  The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company including the Registration Rights Agreement
substantially in the form of Exhibit A hereto (the "Registration Rights
Agreement").

        (b)  Subject to the Company's compliance with Section 4(a), a
registration statement covering the sale of all of the Commitment Shares and at
least 1,352,100 Purchase Shares shall have been declared effective under the
1933 Act by the SEC and no stop order with respect to the Registration Statement
shall be pending or, to the Company's knowledge, threatened by the SEC.

        (c)  The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Commencement Date.

7.    CONDITIONS TO THE BUYER'S OBLIGATION TO COMMENCE PURCHASES OF SHARES OF
COMMON STOCK.

        The obligation of the Buyer to commence purchases of Purchase Shares
under this Agreement is subject to the satisfaction of each of the following
conditions on or before the Commencement Date (the date that sales begin) and
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred; provided that

12

--------------------------------------------------------------------------------

these conditions are for the Buyer's sole benefit and may be waived by the Buyer
at any time in its sole discretion by providing the Company with prior written
notice thereof:

        (a)  The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer including the Registration Rights Agreement
substantially in the form of Exhibit A hereto.

        (b)  The Company shall have issued to the Buyer the Commitment Shares
and shall have removed the restrictive transfer legend from the certificate
representing the Commitment Shares.

        (c)  The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Commitment Shares shall be approved for listing upon the Principal Market.

        (d)  The Buyer shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the form of Exhibit B
attached hereto.

        (e)  The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit C.

        (f)    The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit D which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date.

        (g)  As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, at least 1,352,100 shares of Common
Stock.

        (h)  The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Company's Transfer Agent.

        (i)    The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Georgia issued by the Secretary of State of the State of Georgia as of a date
within ten (10) Trading Days of the Commencement Date.

        (j)    The Company shall have delivered to the Buyer a certified copy of
the Articles of Incorporation as certified by the Secretary of State of the
State of Georgia within ten (10) Trading Days of the Commencement Date.

        (k)  The Company shall have delivered to the Buyer a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit E.

        (l)    A registration statement covering the sale of all of the
Commitment Shares and at least 1,352,100 Purchase Shares shall have been
declared effective under the 1933 Act by the SEC and no stop order with respect
to the registration statement shall be pending or, to the Company's knowledge,
threatened by the SEC. The Company shall have prepared and delivered to the
Buyer a final form of prospectus to be used by the Buyer in connection with any
sales of any Commitment Shares or any Purchase Shares. The Company shall have
made all filings under all applicable federal and state

13

--------------------------------------------------------------------------------


securities laws necessary to consummate the issuance of the Commitment Shares
and the Purchase Shares pursuant to this Agreement in compliance with such laws.

        (m)  No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred.

        (n)  On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Articles of Incorporation or the laws of the state of its incorporation which is
or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Buyer's ownership of the Securities.

8.    INDEMNIFICATION.

        In consideration of the Buyer's execution and delivery of the
Transaction Documents and acquiring the Securities hereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Buyer and all of
its affiliates, shareholders, officers, directors, employees and direct or
indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

9.    EVENTS OF DEFAULT.

        An "Event of Default" shall be deemed to have occurred at any time as
any of the following events occurs:

        (a)  while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for sale of all of the Registrable Securities (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of ten
(10) consecutive Trading Days or for more than an aggregate of thirty
(30) Trading Days in any 365-day period;

        (b)  the suspension from trading or failure of the Common Stock to be
listed on the Principal Market for a period of three (3) consecutive Trading
Days;

14

--------------------------------------------------------------------------------


        (c)  the delisting of the Company's Common Stock from the Principal
Market, provided that the Company's Common Stock is not immediately thereafter
trading on the New York Stock Exchange, American Stock Exchange, or NASDAQ
SmallCap Market;

        (d)  the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Trading Days after the applicable Purchase
Date which the Buyer is entitled to receive;

        (e)  if at any time after the Commencement Date, the "Exchange Cap" is
reached (the "Exchange Cap" shall be deemed to be reached at such time if, upon
submission of a Purchase Notice under this Agreement, the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue under this Agreement without breaching the Company's
obligations under the rules or regulations of the Principal Market);

        (f)    the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least ten (10) Trading Days;

        (g)  any payment default under any contract whatsoever or any
acceleration prior to maturity of any mortgage, indenture, contract or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company or for money
borrowed the repayment of which is guaranteed by the Company, whether such
indebtedness or guarantee now exists or shall be created hereafter, which, with
respect to any such payment default or acceleration prior to maturity, is in
excess of $1,000,000;

        (h)  if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

        (i)    if the Company pursuant to or within the meaning of any
Bankruptcy Law; (A) commences a voluntary case, (B) consents to the entry of an
order for relief against it in an involuntary case, (C) consents to the
appointment of a Custodian of it or for all or substantially all of its
property, (D) makes a general assignment for the benefit of its creditors,
(E) becomes insolvent, or (F) is generally unable to pay its debts as the same
become due; or

        (j)    a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the
Purchase Price Floor, the Buyer shall not be obligated to purchase any shares of
Common Stock under this Agreement. If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(h), 9(i) and 9(j) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under Section 11(k)(i) shall affect the Company's or the Buyer's
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

15

--------------------------------------------------------------------------------


10.    CERTAIN DEFINED TERMS.

        For purposes of this Agreement, the following terms shall have the
following meanings:

        (a)  "1933 Act" means the Securities Act of 1933, as amended.

        (b)  "Available Amount" means initially Twelve Million Dollars
($12,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to
Section 1 hereof.

        (c)  "Bankruptcy Law" means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

        (d)  "Closing Sale Price" means, for any security as of any date, the
last closing trade price for such security on the Principal Market as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg.

        (e)  "Confidential Information" means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) business days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party's files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party's obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party's Confidential Information, as shown
by documents and other competent evidence in the receiving party's possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

        (f)    "Custodian" means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

        (g)  "Daily Base Amount" means initially Fifteen Thousand Dollars
($15,000) per Trading Day, which amount may be increased or decreased from time
to time pursuant to Section 1(c) hereof.

        (h)  "Floor Price" means initially $1.70. The Company may at any time
give written notice (a "Floor Price Notice") to the Buyer increasing or
decreasing the Floor Price. The Floor Price Notice shall be effective only for
purchases that have a Purchase Date later than one (1) Trading Day after receipt
of the Floor Price Notice by the Buyer. Any purchase by the Buyer that has a
Purchase Date on or prior to the first Trading Day after receipt of a Floor
Price Notice from the Company must be honored by the Company as otherwise
provided herein except that in no case shall the Floor Price be less than $1.00
without the prior written consent of the Buyer. No matter what the
circumstances, the Company shall not be required or permitted to issue any
shares of Common Stock under this Agreement if such issuance would breach the
Company's obligations under the rules or regulations of the Principal Market. It
is the express intent of the parties hereto that this agreement be in compliance

16

--------------------------------------------------------------------------------


with the rules and regulations of the Principal Market in all respects and it be
interpreted accordingly. In this respect, the Company shall not effect any sales
of Purchase Shares under this Agreement and the Buyer shall not have the right
nor the obligation to purchase any Purchase Shares under this Agreement, to the
extent that after giving effect to such sale and purchase the Exchange Cap shall
be deemed to have been reached. The Exchange Cap shall be deemed to have been
reached at such time if, upon submission of a Purchase Notice under this
Agreement, the issuance of such Purchase Shares would exceed that number of
shares of Common Stock which the Company may issue under this Agreement without
breaching the Company's obligations under the rules or regulations of the
Principal Market. In particular, if at any time prior to the shareholders of the
Company approving the transaction contemplated by this Agreement, the Company
elects to reduce the Floor Price below $1.70, then in order to be in compliance
with the rules or regulations of the Principal Market, the Company shall be
prohibited from, at any time prior to the shareholders of the Company approving
the transaction contemplated by this Agreement, issuing more than 1,352,100
Purchase Shares to the Buyer hereunder (19.99% of the outstanding shares as of
the date hereof less 160,000 Commitment Shares). The Company may, but shall be
under no obligation to, request its shareholders to approve the transaction
contemplated by this Agreement.

        (i)    "Maturity Date" means the date that is 800 Trading Days (40
Monthly Periods) from the Commencement Date.

        (j)    "Monthly Base Amount" means Three Hundred Thousand Dollars
($300,000) per Monthly Period.

        (k)  "Monthly Period" means each successive 20 Trading Day period
commencing with the Commencement Date.

        (l)    "Original Daily Base Amount" means Fifteen Thousand Dollars
($15,000) per Trading Day.

        (m)  "Person" means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

        (n)  "Principal Market" means the Nasdaq National Market.

        (o)  "Purchase Amount" means the portion of the Available Amount to be
purchased by the Buyer pursuant to Section 1 hereof.

        (p)  "Purchase Date" means the actual date that the Buyer is to buy
Purchase Shares pursuant to Section 1 hereof.

        (q)  "Purchase Price" means, as of any date of determination the lower
of the (A) the lowest Sale Price of the Common Stock on such date of
determination and (B) the arithmetic average of the two (2) lowest Closing Sale
Prices for the Common Stock during the ten (10) consecutive Trading Days ending
on the Trading Day immediately preceding such date of determination (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction).

        (r)  "Sale Price" means, for any security as of any date, any trade
price for such security on the Principal Market as reported by Bloomberg, or, if
the Principal Market is not the principal securities exchange or trading market
for such security, the trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg.

        (s)  "SEC" means the United States Securities and Exchange Commission.

        (t)    "Transfer Agent" means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.

        (u)  "Trading Day" means any day on which the Principal Market is open
for customary trading.

17

--------------------------------------------------------------------------------



11.    MISCELLANEOUS.

        (a)    Governing Law; Jurisdiction; Jury Trial.    The corporate laws of
the State of Georgia shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

        (b)    Counterparts.    This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

        (c)    Headings.    The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

        (d)    Severability.    If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

        (e)    Entire Agreement; Amendments.    This Agreement supersedes all
other prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

        (f)    Notices.    Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Trading Day after
deposit with a nationally recognized overnight

18

--------------------------------------------------------------------------------


delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

        If to the Company:

A.D.A.M., Inc
1600 RiverEdge Parkway, Suite 800
Atlanta, Georgia 30328
Telephone: 770-541-5003
Facsimile: 770-989-4970
Attention: Robert S. Cramer Jr.

        With a copy to:

Smith, Gambrell & Russell, LLP
1230 Peachtree Street, N.E., Suite 3100
Atlanta, Georgia 30309-3592
Telephone: 404-815-3623
Facsimile: 404-685-6923
Attention: Richard G. Greenstein

        If to the Buyer:

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, Illinois 60654
Telephone: 312-644-6644
Facsimile: 312-644-6244
Attention: Steven G. Martin

        If to the Transfer Agent:

American Stock Transfer
59 Maiden Lane
New York, New York 10038
Telephone: 718-921-8198
Facsimile: 718-921-8326
Attention: Isaac Freilich

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

        (g)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation. The Buyer may not assign its rights or obligations
under this Agreement.

        (h)    No Third Party Beneficiaries.    This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

19

--------------------------------------------------------------------------------


        (i)    Publicity.    The Buyer shall have the right to approve before
issuance any press releases or any other public disclosure (including any
filings with the SEC) with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations (although the Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).

        (j)    Further Assurances.    Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

        (k)    Termination.    This Agreement may be terminated only as follows:

          (i)  By the Buyer any time an Event of Default exists without any
liability or payment to the Company. However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(h), 9(i) and 9(j) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company's or the
Buyer's obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

        (ii)  In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without liability of any party to any other party.

        (iii)  In the event that the Commencement shall not have occurred on or
before August 31, 2002, due to the failure to satisfy the conditions set forth
in Sections 6 and 7 above with respect to the Commencement (and the nonbreaching
party's failure to waive such unsatisfied condition(s)), the nonbreaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party.

        (iv)  If by the Maturity Date (including any extension thereof by the
Company pursuant to Section 10(g) hereof), for any reason or for no reason the
full Available Amount under this Agreement has not been purchased as provided
for in Section 1 of this Agreement, by the Buyer without any liability or
payment to the Company.

        (v)  At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a "Company Termination Notice") to the Buyer electing to terminate this
Agreement without any liability or payment to the Buyer. The Company Termination
Notice shall not be effective until one (1) Trading Day after it has been
received by the Buyer.

        (vi)  This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases Twelve Million Dollars ($12,000,000) as
provided herein, without any action or notice on the part of any party.

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(h), 9(i) and 9(j) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by

20

--------------------------------------------------------------------------------

written notice from the Company to the Buyer, or the Buyer to the Company, as
the case may be, setting forth the basis for the termination hereof. The
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3 hereof, the indemnification provisions set forth in Section 8
hereof and the agreements and covenants set forth in Section 11, shall survive
the Commencement and any termination of this Agreement. No termination of this
Agreement shall affect the Company's or the Buyer's obligations under this
Agreement with respect to pending purchases and the Company and the Buyer shall
complete their respective obligations with respect to any pending purchases
under this Agreement.

        (l)    No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Buyer that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorneys' fees and out of pocket expenses) arising in connection
with any such claim.

        (m)    No Strict Construction.    The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

        (n)    Remedies, Other Obligations, Breaches and Injunctive
Relief.    The Buyer's remedies provided in this Agreement shall be cumulative
and in addition to all other remedies available to the Buyer under this
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), no remedy of the Buyer contained herein shall
be deemed a waiver of compliance with the provisions giving rise to such remedy
and nothing herein shall limit the Buyer's right to pursue actual damages for
any failure by the Company to comply with the terms of this Agreement. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer and that the remedy at law for any such breach may
be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Buyer shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

        (o)    Changes to the Terms of this Agreement.    This Agreement and any
provision hereof may only be amended by an instrument in writing signed by the
Company and the Buyer. The term "Agreement" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

        (p)    Enforcement Costs.    If: (i) this Agreement is placed by the
Buyer in the hands of an attorney for enforcement or is enforced by the Buyer
through any legal proceeding; or (ii) an attorney is retained to represent the
Buyer in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or
(iii) an attorney is retained to represent the Buyer in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Buyer, as incurred by the Buyer, all reasonable costs and expenses including
attorneys' fees incurred in connection therewith, in addition to all other
amounts due hereunder.

        (q)    Failure or Indulgence Not Waiver.    No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

*        *        *        *        *

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Buyer and the Company have caused this Common
Stock Purchase Agreement to be duly executed as of the date first written above.


 
 
THE COMPANY:
 
 
A.D.A.M., INC.
 
 
By:
 
/s/  ROBERT S. CRAMER, JR.      

--------------------------------------------------------------------------------

Name: Robert S. Cramer, Jr.
Title: CEO and Chairman
 
 
BUYER:
 
 
FUSION CAPITAL FUND II, LLC
 
 
BY:
 
FUSION CAPITAL PARTNERS, LLC     BY:   SGM HOLDINGS CORP.
 
 
By:
 
/s/  STEVEN G. MARTIN      

--------------------------------------------------------------------------------

Name: Steven G. Martin
Title: President

22

--------------------------------------------------------------------------------


SCHEDULES


Schedule 3(a)   Subsidiaries Schedule 3(c)   Capitalization Schedule 3(e)  
Conflicts Schedule 3(f)   1934 Act Filings Schedule 3(g)   Material Changes
Schedule 3(h)   Litigation Schedule 3(l)   Intellectual Property Schedule 3(n)  
Liens Schedule 3(r)   Certain Transactions


EXHIBITS


Exhibit A   Form of Registration Rights Agreement Exhibit B   Form of Company
Counsel Opinion Exhibit C   Form of Officer's Certificate Exhibit D   Form of
Resolutions of Board of Directors of the Company Exhibit E   Form of Secretary's
Certificate Exhibit F   Form of Letter to Transfer Agent

--------------------------------------------------------------------------------


DISCLOSURE SCHEDULES


Schedule 3(a)—Subsidiaries
Schedule 3(c)—Capitalization
Schedule 3(e)—No Conflicts
Schedule 3(f)—1934 Act Filings
Schedule 3(g)—Absence of Certain Changes
Schedule 3(h)—Litigation
Schedule 3(l)—Intellectual Property Rights
Schedule 3(n)—Title
Schedule 3(r)—Transactions with Affiliates

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT


        REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of
                 , 2002, by and between A.D.A.M., INC., a Georgia corporation,
(the "Company"), and FUSION CAPITAL FUND II, LLC (together with it permitted
assigns, the "Buyer"). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Common Stock Purchase
Agreement by and between the parties hereto dated as of May 16, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Purchase Agreement").

WHEREAS:

        A. The Company has agreed, upon the terms and subject to the conditions
of the Purchase Agreement, to issue to the Buyer (i) up to Twelve Million
Dollars ($12,000,000) of the Company's common stock, par value $0.01 per share
(the "Common Stock") (the "Purchase Shares"), and (ii) such number of shares of
Common Stock as is required pursuant to Section 4(f) of the Purchase Agreement
(the "Commitment Shares"); and

        B. To induce the Buyer to enter into the Purchase Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the "1933 Act"), and applicable state
securities laws.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyer hereby agree as follows:

        1.    DEFINITIONS.    

        As used in this Agreement, the following terms shall have the following
meanings:

        a.    "Investor" means the Buyer, any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

        b.    "Person" means any person or entity including any corporation, a
limited liability company, an association, a partnership, an organization, a
business, an individual, a governmental or political subdivision thereof or a
governmental agency.

        c.    "Register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the 1933 Act and pursuant to
Rule 415 under the 1933 Act or any successor rule providing for offering
securities on a continuous basis ("Rule 415"), and the declaration or ordering
of effectiveness of such registration statement(s) by the United States
Securities and Exchange Commission (the "SEC").

        d.    "Registrable Securities" means the Purchase Shares which have
been, or which may from time to time be, issued or issuable upon purchases of
the Available Amount under the Purchase Agreement (without regard to any
limitation or restriction on purchases) and the Commitment Shares issued or
issuable to the Investor and any shares of capital stock issued or issuable with
respect to the Purchase Shares, the Commitment Shares or the Purchase Agreement
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitation on purchases under
the Purchase Agreement.

        e.    "Registration Statement" means the registration statement of the
Company which the Company has agreed to file pursuant to Section 4(a) of the
Purchase Agreement with respect to the sale of the Registrable Securities.

--------------------------------------------------------------------------------


        2.    REGISTRATION.    

        a.    Mandatory Registration. The Company shall use reasonable best
efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the 1933 Act and available for sales of all of the Registrable
Securities at all times until the earlier of (i) the date as of which the
Investor may sell all of the Registrable Securities without restriction pursuant
to Rule 144(k) promulgated under the 1933 Act (or successor thereto) or (ii) the
date on which (A) the Investor shall have sold all the Registrable Securities
and no available amount remains under the Purchase Agreement (the "Registration
Period"). The Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

        b.    Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to
Rule 424 promulgated under the 1933 Act, the prospectus and prospectus
supplements, if any, to be used in connection with sales of the Registrable
Securities under the Registration Statement. The Investor and its counsel shall
have a reasonable opportunity to review and comment upon such prospectus prior
to its filing with the SEC. The Investor shall use its reasonable best efforts
to comment upon such prospectus within one (1) Trading Day from the date the
Investor receives the final version of such prospectus.

        c.    Sufficient Number of Shares Registered. In the event the number of
shares available under the Registration Statement is insufficient to cover all
of the Registrable Securities, the Company shall amend the Registration
Statement or file a new registration statement (a"New Registration Statement"),
so as to cover all of such Registrable Securities as soon as practicable, but in
any event not later than ten (10) Trading Days after the necessity therefor
arises. The Company shall use it reasonable best efforts to cause such amendment
and/or New Registration Statement to become effective as soon as practicable
following the filing thereof.

        3.    RELATED OBLIGATIONS.    

        With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2(c) including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

        a.    The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any registration
statement and the prospectus used in connection with such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep the Registration Statement or
any New Registration Statement effective at all times during the Registration
Period, and, during such period, comply with the provisions of the 1933 Act with
respect to the disposition of all Registrable Securities of the Company covered
by the Registration Statement or any New Registration Statement until such time
as all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such registration statement.

        b.    The Company shall permit the Investor to review and comment upon
the Registration Statement or any New Registration Statement and all amendments
and supplements thereto at least two (2) Trading Days prior to their filing with
the SEC, and not file any document in a form to which Investor reasonably
objects. The Investor shall use its reasonable best efforts to comment upon the
Registration Statement or any New Registration Statement and any amendments or
supplements thereto within two (2) Trading Days from the date the Investor
receives the final version thereof. The Company shall furnish to the Investor,
without charge any correspondence from the SEC or the staff of

2

--------------------------------------------------------------------------------

the SEC to the Company or its representatives relating to the Registration
Statement or any New Registration Statement.

        c.    Upon request of the Investor, the Company shall furnish to the
Investor, (i) promptly after the same is prepared and filed with the SEC, at
least one copy of such registration statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any registration
statement, ten (10) copies of the prospectus included in such registration
statement and all amendments and supplements thereto (or such other number of
copies as the Investor may reasonably request) and (iii) such other documents,
including copies of any preliminary or final prospectus, as the Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by the Investor.

        d.    The Company shall use reasonable best efforts to (i) register and
qualify the Registrable Securities covered by a registration statement under
such other securities or "blue sky" laws of such jurisdictions in the United
States as the Investor reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or "blue sky" laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

        e.    As promptly as practicable after becoming aware of such event or
facts, the Company shall notify the Investor in writing of the happening of any
event or existence of such facts as a result of which the prospectus included in
any registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such registration statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to the
Investor (or such other number of copies as the Investor may reasonably
request). The Company shall also promptly notify the Investor in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when a registration statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to the Investor by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the SEC for amendments or supplements
to any registration statement or related prospectus or related information, and
(iii) of the Company's reasonable determination that a post-effective amendment
to a registration statement would be appropriate.

        f.      The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

3

--------------------------------------------------------------------------------


        g.    The Company shall (i) cause all the Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

        h.    The Company shall cooperate with the Investor to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to any
registration statement and enable such certificates to be in such denominations
or amounts as the Investor may reasonably request and registered in such names
as the Investor may request.

        i.      The Company shall at all times provide a transfer agent and
registrar with respect to its Common Stock.

        j.      If reasonably requested by the Investor, the Company shall
(i) immediately incorporate in a prospectus supplement or post-effective
amendment such information as the Investor believes should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities; (ii) make all required
filings of such prospectus supplement or post-effective amendment as soon as
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
registration statement.

        k.    The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by the any registration statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

        l.      Within one (1) Trading Day after any registration statement
which includes the Registrable Securities is ordered effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investor) confirmation that such registration statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

        m.    The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any registration statement.

        4.    OBLIGATIONS OF THE INVESTOR.    

        a.    The Company shall notify the Investor in writing of the
information the Company reasonably requires from the Investor in connection with
any registration statement hereunder. The Investor shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

        b.    The Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
registration statement hereunder.

        c.    The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event or existence of facts of the kind
described in Section 3(f) or the first sentence of 3(e), the Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
registration statement(s) covering such Registrable Securities until the
Investor's receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(f) or the first sentence of 3(e). Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to promptly

4

--------------------------------------------------------------------------------


deliver shares of Common Stock without any restrictive legend in accordance with
the terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor's receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investor has not yet settled.

        5.    EXPENSES OF REGISTRATION.    

        All reasonable expenses, other than sales or brokerage commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

        6.    INDEMNIFICATION.    

        a.    To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, each Person, if
any, who controls the Investor, the members, the directors, officers, partners,
employees, agents, representatives of the Investor and each Person, if any, who
controls the Investor within the meaning of the 1933 Act or the Securities
Exchange Act of 1934, as amended (the "1934 Act") (each, an "Indemnified
Person"), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys' fees, amounts paid in settlement or
expenses, joint or several, (collectively, "Claims") incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto ("Indemnified Damages"), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement, any New Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to the Registration Statement or
any New Registration Statement or (iv) any material violation by the Company of
this Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations"). The Company shall reimburse each Indemnified Person
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement, any New Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3(c) or Section 3(e); (ii) with respect to any superceded
prospectus, shall not inure to the benefit of any such person from whom the
person asserting any such Claim purchased the Registrable Securities that are
the subject thereof (or to the benefit of any person controlling such person) if
the untrue statement or

5

--------------------------------------------------------------------------------


omission of material fact contained in the superceded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used it; (iii) shall not
be available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); and (iv) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.

        b.    In connection with the Registration Statement or any New
Registration Statement, the Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement or any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (collectively and together with an Indemnified Person, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Investor set forth on Exhibit B attached hereto and furnished to the
Company by the Investor expressly for use in connection with such registration
statement; and, subject to Section 6(d), the Investor will reimburse any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Investor, which consent shall not be unreasonably withheld; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
the Investor as a result of the sale of Registrable Securities pursuant to such
registration statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investor
pursuant to Section 9.

        c.    Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or

6

--------------------------------------------------------------------------------


Indemnified Person which relates to such action or claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

        d.    The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

        e.    The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

        7.    CONTRIBUTION.    

        To the extent any indemnification by an indemnifying party is prohibited
or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

        8.    REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.    

        With a view to making available to the Investor the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investor to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

        a.    make and keep public information available, as those terms are
understood and defined in Rule 144;

        b.    file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

        c.    furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting and or disclosure provisions of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company,

7

--------------------------------------------------------------------------------


and (iii) such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without registration.

        9.    ASSIGNMENT OF REGISTRATION RIGHTS.    

        The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor, including by merger
or consolidation. The Investor may not assign its rights under this Agreement
without the written consent of the Company, other than to an affiliate of the
Investor controlled by Steven G. Martin or Joshua B. Scheinfeld.

        10.    AMENDMENT OF REGISTRATION RIGHTS.    

        Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investor.

        11.    MISCELLANEOUS.    

        a.    A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

        b.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

A.D.A.M., Inc
1600 RiverEdge Parkway, Suite 800
Atlanta, Georgia 30328
Telephone: 770-541-5003
Facsimile: 770-989-4970
Attention: Robert S. Cramer Jr.

With a copy to:

Smith, Gambrell & Russell, LLP
1230 Peachtree Street, N.E., Suite 3100
Atlanta, Georgia 30309-3592
Telephone: 404-815-3623
Facsimile: 404-685-6923
Attention: Richard G. Greenstein

If to the Investor:

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Telephone: 312-644-6644
Facsimile: 312-644-6244
Attention: Steven G. Martin

8

--------------------------------------------------------------------------------



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

        c.    Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

        d.    The corporate laws of the State of Georgia shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting the City of Chicago, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

        e.    This Agreement, and the Purchase Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein. This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

        f.      Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

        g.    The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

        h.    This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

9

--------------------------------------------------------------------------------


        i.      Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

        j.      The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

        k.    This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

* * * * * *

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of day and year first above written.

    THE COMPANY:
 
 
A.D.A.M., INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:     Title:
 
 
BUYER:
 
 
FUSION CAPITAL FUND II, LLC
BY: FUSION CAPITAL PARTNERS, LLC
BY: SGM HOLDINGS CORP.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name: Steven G. Martin     Title: President

11

--------------------------------------------------------------------------------

EXHIBIT A

TO REGISTRATION RIGHTS AGREEMENT

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

[Date]

[TRANSFER AGENT]

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------


 
 
Re: [
 
 
 
]
 
     

--------------------------------------------------------------------------------

       

Ladies and Gentlemen:

        We are counsel to [                        ],
a                        corporation (the "Company"), and have represented the
Company in connection with that certain Common Stock Purchase Agreement, dated
as of                  , 200  (the "Purchase Agreement"), entered into by and
between the Company and Fusion Capital Fund II, LLC (the "Buyer") pursuant to
which the Company has agreed to issue to the Holder shares of the Company's
Common Stock, par value $       per share (the "Common Stock"), in an amount up
to             Million Dollars ($    ,000,000) (the "Purchase Shares"), in
accordance with the terms of the Purchase Agreement. Pursuant to the Purchase
Agreement, the Company also has entered into a Registration Rights Agreement,
dated as of                 , 200  , with the Buyer (the "Registration Rights
Agreement") pursuant to which the Company agreed, among other things, to
register the Purchase Shares, and the Commitment Shares under the Securities Act
of 1933, as amended (the "1933 Act"). In connection with the Company's
obligations under the Purchase Agreement and the Registration Rights Agreement,
on                  , 200  , the Company filed a Registration Statement (File
No. 333-          ) (the "Registration Statement") with the Securities and
Exchange Commission (the "SEC") relating to the sale of the Purchase Shares, and
the Commitment Shares.

        In connection with the foregoing, we advise you that a member of the
SEC's staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at 5:00 P.M.
on                 , 200  and we have no knowledge, after telephonic inquiry of
a member of the SEC's staff, that any stop order suspending its effectiveness
has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Purchase Shares, and the Commitment Shares are
available for sale under the 1933 Act pursuant to the Registration Statement.

        The Buyer has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Purchase Shares, and the Commitment Shares.

    Very truly yours,
[Company Counsel]     By:        

--------------------------------------------------------------------------------

CC: Fusion Capital Fund II, LLC

--------------------------------------------------------------------------------

EXHIBIT B

TO REGISTRATION RIGHTS AGREEMENT

Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With The Registration Statement

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF COMPANY COUNSEL OPINION

        Capitalized terms used herein but not defined herein, have the meaning
set forth in the Common Stock Purchase Agreement. Based on the foregoing, and
subject to the assumptions and qualifications set forth herein, we are of the
opinion that:

        1.    The Company is a corporation existing and in good standing under
the laws of the State of            . The Company is qualified to do business as
a foreign corporation and is in good standing in the States of            .

        2.    The Company has the corporate power to execute and deliver, and
perform its obligations under, each Transaction Document to which it is a party.
The Company has the corporate power to conduct its business as, to the best of
our knowledge, it is now conducted, and to own and use the properties owned and
used by it.

        3.    The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of the Company. The execution and
delivery of the Transaction Documents by the Company, the performance of the
obligations of the Company thereunder and the consummation by it of the
transactions contemplated therein have been duly authorized and approved by the
Company's Board of Directors and no further consent, approval or authorization
of the Company, its Board of Directors or its stockholders is required. The
Transaction Documents to which the Company is a party have been duly executed
and delivered by the Company and are the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, liquidation or similar laws relating to, or
affecting creditor's rights and remedies.

        4.    The execution, delivery and performance by the Company of the
Transaction Documents, the consummation by the Company of the transactions
contemplated thereby including the offering, sale and issuance of the Commitment
Shares, and the Purchase Shares in accordance with the terms and conditions of
the Common Stock Purchase Agreement, and fulfillment and compliance with terms
of the Transaction Documents, does not and shall not: (i) conflict with,
constitute a breach of or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or could constitute a breach or a
default), under (a) the Articles of Incorporation or the Bylaws of the Company,
(b) any material agreement, note, lease, mortgage, deed or other material
instrument to which to our knowledge the Company is a party or by which the
Company or any of its assets are bound, (ii) result in any violation of any
statute, law, rule or regulation applicable to the Company, or (iii) to our
knowledge, violate any order, writ, injunction or decree applicable to the
Company or any of its subsidiaries.

        5.    The issuance of the Purchase Shares and Commitment Shares pursuant
to the terms and conditions of the Transaction Documents has been duly
authorized.             shares of Common Stock have been properly reserved for
issuance under the Common Stock Purchase Agreement. When issued and paid for in
accordance with the Common Stock Purchase Agreement, the Purchase Shares shall
be validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights.     To our knowledge, the execution and delivery of the Registration
Rights Agreement do not, and the performance by the Company of its obligations
thereunder shall not, give rise to any rights of any other person for the
registration under the Securities Act of any shares of Common Stock or other
securities of the Company which have not been waived.

        6.    As of the date hereof, the authorized capital stock of the Company
consists of            shares of common stock, par value $            per share,
of which to our knowledge                        shares are issued and
outstanding. Except as set forth on Schedule 3(c) of the Common Stock Purchase

--------------------------------------------------------------------------------


Agreement, to our knowledge, there are no outstanding shares of capital stock or
other securities convertible into or exchangeable or exercisable for shares of
the capital stock of the Company.

        7.    Assuming the accuracy of the representations and your compliance
with the covenants made by you in the Transaction Documents, the offering, sale
and issuance of the Commitment Shares to you pursuant to the Transaction
Documents is exempt from registration under the 1933 Act and the securities laws
and regulations of the State of                        .

        8.    Other than that which has been obtained and completed prior to the
date hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Purchase Shares
as contemplated by the Transaction Documents.

        9.    The Common Stock is registered pursuant to Section 12(g) of the
1934 Act. To our knowledge, since January 1, 2001, the Company has been in
compliance with the reporting requirements of the 1934 Act applicable to it. To
our knowledge, since January 1, 2001, the Company has not received any written
notice from the Principal Market stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.

        We further advise you that to our knowledge, except as disclosed on
Schedule 3(h) in the Common Stock Purchase Agreement, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body, any governmental agency, any stock exchange or market, or self-regulatory
organization, which has been threatened in writing or which is currently pending
against the Company, any of its subsidiaries, any officers or directors of the
Company or any of its subsidiaries or any of the properties of the Company or
any of its subsidiaries.

        In addition, we have participated in the preparation of the SEC
Documents and the Registration Statement (SEC File #            ) covering the
sale of the Purchase Shares, the Commitment Shares including the prospectus
dated                        , contained therein and in conferences with
officers and other representatives of the Company (including the Company's
independent auditors) during which the contents of the SEC Documents, the
Registration Statement and related matters were discussed and reviewed and,
although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the SEC
Documents or the Registration Statement, on the basis of the information that
was developed in the course of the performance of the services referred to
above, considered in the light of our understanding of the applicable law,
nothing came to our attention that caused us to believe that the SEC Documents
or the Registration Statement (other than the financial statements and schedules
and the other financial and statistical data included therein, as to which we
express no belief), as of their dates, contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF OFFICER'S CERTIFICATE

        This Officer's Certificate ("Certificate") is being delivered pursuant
to Section 7(e) of that certain Common Stock Purchase Agreement dated as
of                        , ("Common Stock Purchase Agreement"), by and
between                        , a             corporation (the "Company"), and
FUSION CAPITAL FUND II, LLC (the "Buyer"). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

        The undersigned,                        ,                         of the
Company, hereby certifies as follows:

        1.    I am the                        of the Company and make the
statements contained in this Certificate;

        2.    The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 of the Common Stock Purchase Agreement, in which case, such
representations and warranties are true and correct without further
qualification) as of the date when made and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date);

        3.    The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

        4.    The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

        IN WITNESS WHEREOF, I have hereunder signed my name on this    day
of                  .

   

--------------------------------------------------------------------------------

Name:
Title:

        The undersigned as Secretary of            , a            corporation,
hereby certifies that                        is the duly elected, appointed,
qualified and acting            of                        and that the signature
appearing above is his genuine signature.

   

--------------------------------------------------------------------------------

Secretary

--------------------------------------------------------------------------------


EXHIBIT D[-1]


FORM OF COMPANY RESOLUTIONS
[FOR SIGNING PURCHASE AGREEMENT]

        WHEREAS, there has been presented to the Board of Directors
of                        Corporation, a                        corporation (the
"Corporation") a draft of the Common Stock Purchase Agreement (the "Purchase
Agreement") by and between the Corporation and Fusion Capital Fund II, LLC
("Fusion"), providing for the purchase by Fusion of up to             Million
Dollars ($    ,000,000) of the Corporation's common stock, par value
$                        (the "Common Stock"); and

        WHEREAS, after careful consideration of the Purchase Agreement, the
documents incident thereto and other factors deemed relevant by the Board of
Directors, the Board of Directors has determined that it is advisable and in the
best interests of the Corporation to engage in the transactions contemplated by
the Purchase Agreement, including, but not limited to, the issuance of
                        shares of Common Stock to Fusion as a commitment fee
(the "Commitment Shares") and the sale of shares of Common Stock to Fusion up to
the available amount under the Purchase Agreement (the "Purchase Shares").

Transaction Documents

        NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the
Purchase Agreement are hereby approved and                        (the
"Authorized Officers") are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
"Registration Rights Agreement") providing for the registration of the shares of
the Company's Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

        FURTHER RESOLVED, that the terms and provisions of the Registration
Rights Agreement by and among the Corporation and Fusion are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

        FURTHER RESOLVED, that the terms and provisions of the Form of Transfer
Agent Instructions (the "Instructions") are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and


Execution of Purchase Agreement


        FURTHER RESOLVED, that the Corporation be and it hereby is authorized to
execute the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of up to $                        ; and

Issuance of Common Stock

        FURTHER RESOLVED, that the Corporation is hereby authorized to
issue            shares of Common Stock to Fusion Capital Fund II, LLC as
Commitment Shares and that upon issuance of the Commitment Shares pursuant to
the Purchase Agreement, the Commitment Shares shall be duly

--------------------------------------------------------------------------------


authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

        FURTHER RESOLVED, that the Corporation is hereby authorized to issue
shares of Common Stock upon the purchase of Purchase Shares up to the available
amount under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

        FURTHER RESOLVED, that the Corporation shall initially
reserve                        shares of Common Stock for issuance as Purchase
Shares under the Purchase Agreement.

Approval of Actions

        FURTHER RESOLVED, that, without limiting the foregoing, the Authorized
Officers are, and each of them hereby is, authorized and directed to proceed on
behalf of the Corporation and to take all such steps as deemed necessary or
appropriate, with the advice and assistance of counsel, to cause the Corporation
to consummate the agreements referred to herein and to perform its obligations
under such agreements; and

        FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized, empowered and directed on behalf of and in the name of
the Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

--------------------------------------------------------------------------------


EXHIBIT D-2


[FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT]

        WHEREAS, there has been presented to the Board of Directors
of                        , (the "Corporation") a Common Stock Purchase
Agreement (the "Purchase Agreement") by and among the Corporation and Fusion
Capital Fund II, LLC ("Fusion"), providing for the purchase by Fusion of up
to            Million Dollars ($            ,000,000) of the Corporation's
common stock, par value $    (the "Common Stock"); and

        WHEREAS, after careful consideration of the Purchase Agreement, the
documents incident thereto and other factors deemed relevant by the Board of
Directors, the Board of Directors has approved the Purchase Agreement and the
transactions contemplated thereby and the Company has executed and delivered the
Purchase Agreement to Fusion; and

        WHEREAS, in connection with the transactions contemplated pursuant to
the Purchase Agreement, the Company has agreed to file a registration statement
with the Securities and Exchange Commission (the "Commission") registering the
Commitment Shares (as defined in the Purchase Agreement) and the Purchase Shares
(as herein defined in the Purchase Agreement) and to list the Commitment Shares
and Purchase Shares on [APPLICABLE EXCHANGE];

        WHEREAS, the management of the Corporation has prepared an initial draft
of a Registration Statement on Form    (the "Registration Statement") in order
to register the sale of the Purchase Shares and the Commitment Shares
(collectively, the "Shares"); and

        WHEREAS, the Board of Directors has determined to approve the
Registration Statement and to authorize the appropriate officers of the
Corporation to take all such actions as they may deem appropriate to effect the
offering.

        NOW, THEREFORE, BE IT RESOLVED, that the officers and directors of the
Corporation be, and each of them hereby is, authorized and directed, with the
assistance of counsel and accountants for the Corporation, to prepare, execute
and file with the Commission the Registration Statement, which Registration
Statement shall be filed substantially in the form presented to the Board of
Directors, with such changes therein as the Chief Executive Officer of the
Corporation or any Vice President of the Corporation shall deem desirable and in
the best interest of the Corporation and its shareholders (such officer's
execution thereof including such changes shall be deemed to evidence
conclusively such determination); and

        FURTHER RESOLVED, that the officers of the Corporation be, and each of
them hereby is, authorized and directed, with the assistance of counsel and
accountants for the Corporation, to prepare, execute and file with the
Commission all amendments, including post-effective amendments, and supplements
to the Registration Statement, and all certificates, exhibits, schedules,
documents and other instruments relating to the Registration Statement, as such
officers shall deem necessary or appropriate (such officer's execution and
filing thereof shall be deemed to evidence conclusively such determination); and

        FURTHER RESOLVED, that the execution of the Registration Statement and
of any amendments and supplements thereto by the officers and directors of the
Corporation be, and the same hereby is, specifically authorized either
personally or by the Authorized Officers as such officer's or director's true
and lawful attorneys-in-fact and agents; and

        FURTHER RESOLVED, that the Authorized Officers are hereby designated as
"Agent for Service" of the Corporation in connection with the Registration
Statement and the filing thereof with the Commission, and the Authorized
Officers hereby are authorized to receive communications and notices from the
Commission with respect to the Registration Statement; and

--------------------------------------------------------------------------------


        FURTHER RESOLVED, that the officers of the Corporation be, and each of
them hereby is, authorized and directed to pay all fees, costs and expenses that
may be incurred by the Corporation in connection with the Registration
Statement; and

        FURTHER RESOLVED, that it is desirable and in the best interest of the
Corporation that the Shares be qualified or registered for sale in various
states; that the officers of the Corporation be, and each of them hereby is,
authorized to determine the states in which appropriate action shall be taken to
qualify or register for sale all or such part of the Shares as they may deem
advisable; that said officers be, and each of them hereby is, authorized to
perform on behalf of the Corporation any and all such acts as they may deem
necessary or advisable in order to comply with the applicable laws of any such
states, and in connection therewith to execute and file all requisite papers and
documents, including, but not limited to, applications, reports, surety bonds,
irrevocable consents, appointments of attorneys for service of process and
resolutions; and the execution by such officers of any such paper or document or
the doing by them of any act in connection with the foregoing matters shall
conclusively establish their authority therefor from the Corporation and the
approval and ratification by the Corporation of the papers and documents so
executed and the actions so taken; and

        FURTHER RESOLVED, that if, in any state where the securities to be
registered or qualified for sale to the public, or where the Corporation is to
be registered in connection with the public offering of the Shares, a prescribed
form of resolution or resolutions is required to be adopted by the Board of
Directors, each such resolution shall be deemed to have been and hereby is
adopted, and the Secretary is hereby authorized to certify the adoption of all
such resolutions as though such resolutions were now presented to and adopted by
the Board of Directors; and

        FURTHER RESOLVED, that the officers of the Corporation with the
assistance of counsel be, and each of them hereby is, authorized and directed to
take all necessary steps and do all other things necessary and appropriate to
effect the listing of the Shares on the [Applicable Exchange].

Approval of Actions

        FURTHER RESOLVED, that, without limiting the foregoing, the Authorized
Officers are, and each of them hereby is, authorized and directed to proceed on
behalf of the Corporation and to take all such steps as are deemed necessary or
appropriate, with the advice and assistance of counsel, to cause the Corporation
to take all such action referred to herein and to perform its obligations
incident to the registration, listing and sale of the Shares; and

        FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized, empowered and directed on behalf of and in the name of
the Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

--------------------------------------------------------------------------------



EXHIBIT E


FORM OF SECRETARY'S CERTIFICATE

        This Secretary's Certificate ("Certificate") is being delivered pursuant
to Section 7(k) of that certain Common Stock Purchase Agreement dated as of
                        , ("Common Stock Purchase Agreement"), by and
between            , a            corporation (the "Company") and FUSION CAPITAL
FUND II, LLC (the "Buyer"), pursuant to which the Company may sell to the Buyer
up to                        Dollars ($                        ) of the
Company's Common Stock, par value $            per share (the "Common Stock").
Terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Common Stock Purchase Agreement.

        The undersigned,                        , Secretary of the Company,
hereby certifies as follows:

        1.    I am the Secretary of the Company and make the statements
contained in this Secretary's Certificate.

        2.    Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company's bylaws ("Bylaws") and Articles of Incorporation
("Articles"), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.

        3.    Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company
on                        , at which a quorum was present and acting throughout.
Such resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company's Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

        4.    As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

        IN WITNESS WHEREOF, I have hereunder signed my name on this    day
of                  .

   

--------------------------------------------------------------------------------

Secretary

        The undersigned as                        of                         ,
a            corporation, hereby certifies that                        is the
duly elected, appointed, qualified and acting Secretary
of                        , and that the signature appearing above is his
genuine signature.

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT F


FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE
COMMITMENTS SHARES AT SIGNING OF THE PURCHASE AGREEMENT

[COMPANY LETTERHEAD]

[DATE]

[TRANSFER AGENT]

Re: Issuance of Common Shares to Fusion Capital Fund II, LLC

        Dear            ,

        On behalf of                        , (the "Company"), you are hereby
instructed to issue as soon as possible            shares of our common stock in
the name of Fusion Capital Fund II, LLC. I have included a true and correct copy
of a unanimous written consent executed by all of the members of the Board of
Directors of the Company adopting resolutions approving the issuance of these
shares. The shares should be issued subject to the following restrictive legend:

        THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.

        The share certificate should be sent as soon as possible via overnight
mail to the following address:

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Attention: Steven Martin

        Thank you very much for your help. Please call me
at                        if you have any questions or need anything further.

    [COMPANY NAME]
 
 
BY:
 
         

--------------------------------------------------------------------------------

[name]
[title]

--------------------------------------------------------------------------------



QuickLinks


COMMON STOCK PURCHASE AGREEMENT
SCHEDULES
EXHIBITS
DISCLOSURE SCHEDULES
EXHIBIT A
REGISTRATION RIGHTS AGREEMENT
EXHIBIT B
EXHIBIT C
EXHIBIT D[-1]
Execution of Purchase Agreement
EXHIBIT D-2
EXHIBIT E
EXHIBIT F
